Cuyahoga County, No. 67262. This cause is pending before the court as a discretionary appeal. Counsel for appellee has filed a motion for emergency relief, requesting that the court accept an untimely memorandum opposing appellant’s motion for bail (and certain other untimely documents not filed in or related to this case), in the interest of justice, per S.Ct.Prac.R. TV(4)(C). In that S.Ct.Prac.R. XIV(1)(C) prohibits untimely filings and also prohibits motions to waive this rule,
IT IS ORDERED by the court, sua sponte, that appellee’s motion for emergency relief be, and hereby is, stricken, effective July 28, 1994.